DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the correspondence filed on 05/12/2022.
Claims 1-6 and 8-20 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present disclosure describes methods and systems for: training a first machine learning model and a second machine learning model using different datasets with their respective driving factors; identifying, using the first trained ML model, a first set of prospective purchasers; identifying, using the second ML model, a second set of prospective purchasers of BEVs; and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs.
Additional reasons for allowance are based on Applicant's remarks on pages 10-12 of 05/12/2022.

The closest prior art is Quaile et al. (US 2013/0124441 A1). Quaile et al. discloses a computer-implemented method for identifying prospective purchasers of battery electric vehicles (BEVs) (Paragraph 0022, whether a particular consumer or a population of consumers will be likely to purchase an EV or internal combustion engine (ICE) vehicle), comprising:
defining a predetermined time frame associated with vehicle ownership (Paragraph 0063, The agent is assumed to keep a car for a specified length of time); 
receiving a first dataset, the first dataset including a first subset of drivers, a second subset of drivers, and a third subset of drivers (Paragraph 0023, This is even more important for EV adoption because there is historical data with which to derive behavioral models), wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame (Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network), and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame (Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter); 
receiving a second dataset, the second dataset including a set of drivers … which is in a same vehicle class as a target BEV (Paragraph 0039, a consumer's preference for an EV is assumed to be driven by five major categories; Paragraphs 0040-0042, 1) Vehicle Utility 302, which is a measure of how well an electric vehicle is valued in the market in general. Potential aspects included in the model are: a) Form factor availability 304 which is a measure of vehicle availability of the desired color, number of doors, size, etc.); 
and identifying a target set of prospective purchasers of BEVs [based on the first and second database] (Paragraph 0051, Location 324 examines factors related to geographic location of the potential buyer which drive the suitability of electric vehicles; Paragraph 0055, d) Available Infrastructure 332 is an important influence for pure battery EVs because available infrastructure determines the number and quality of missions the EV can undertake; Paragraph 0061, Each consumer agent has an instance of the model tracking its state through time. In this version of the diffusion model the potential adopter has two choices, to adopt EV, or to adopt ICE. Consumers start out as potential adopters and periodically check their interests in buying a vehicle. This probability if a consumer decides to purchase a vehicle is determined by the score of its preference tree. A value of +1 indicates the consumer is surely trying to buy an EV. 0 indicates a 50% chance of preferring an EV and -1 means that the consumer is trying to get an ICE; Paragraph 0063, The agent starts in a potential adopter state 602. After a decision has been made, the agent transitions into one of two states, wants an EV 604, or wants an ICE 606. If the type of car desired is available the agent purchases the car and transitions to an own state either owns an EV 608 or owns an ICE 610; The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0082, The overall adoption rate is determined by counting the number of agents that adopt (purchase) an EV during a specific time period. Agent behavior is driven by state charts, one for each agent, that contain rules for state changes such as moving from a potential adopter to an EV owner. The preference for an EV is influenced by a multi-factor tree for each agent that can include granular data such as household income, commute distance, and financial payback; Paragraph 0063, The agent is assumed to keep a car for a specified length of time and then discards it and returns to being a potential adopter; Paragraph 0094, Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network; Examiner notes that only agents that have kept a car for a specified length are considered in the analysis. Further, collected data may be distributed over different locations including over different storage devices).
Guo (Guo, F., Yang, J. and Lu, J., 2018. The battery charging station location problem: Impact of users’ range anxiety and distance convenience. Transportation Research Part E: Logistics and Transportation Review, 114, pp.1-18). Guo discloses… a first set of driving factors including a user's proximity to a charging station (Pages 1-2, 1. Introduction, Although several attempts have been made to introduce EV, there are many fundamental barriers to its mass adoption. One of the major barriers is the driving range, which is limited to the number of miles provided by the battery pack of the vehicle. This limitation aﬀects EV users’ behavior in terms of two factors: range anxiety and distance inconvenience. The high construction cost of a charging station implies that there will be few such stations in the early stages. As a result, EV users may need to deviate from their path to recharge a battery pack. The distance inconvenience caused by such deviations, which impact users’ decisions on routes, have been studied in the context of the facility location problem (Berman et al., 1995; Kim and Kuby, 2012). Therefore, the successful mass adoption of EVs depends not only on battery capacity and charging technology, but also on the optimal design of a charging infrastructure that takes into account range anxiety and distance inconvenience).
DeRubens (de Rubens, G.Z., 2019. Who will buy electric vehicles after early adopters? Using machine learning to identify the electric vehicle mainstream market. Energy, 172, pp.243-254). DeRubens discloses machine learning to identify electric vehicle preferences Page 244, For this reason, this paper investigates the potential mainstream market for electric vehicles, focusing on mass-market consumers. It uses a machine learning method, k-means, to provide unique insight into demographic and socio-economic characteristics, vehicle and mobility preferences, and electric vehicle and vehicle-to-grid interests across five countries in the Nordic region (Denmark, Finland, Iceland, Norway and Sweden). Using an original data set of over 5000 survey respondents, the model creates six customer clusters and analyses the potential for electric vehicle adoption of mainstream consumers.
However, the cited art, alone or in any combination, fails to teach or suggest at least: defining a predetermined time frame associated with vehicle ownership; receiving a first dataset including a first set of driving factors, the first dataset including a first subset of drivers, a second subset of drivers, and a third subset of drivers, wherein the first dataset does not include actual BEV user data, wherein the first subset of drivers are drivers who have owned or leased any first internal combustion engine (ICE) vehicle followed by any second ICE vehicle within the predetermined time frame, wherein the second subset of drivers are drivers who have owned or leased any first ICE vehicle followed by any second BEV within the predetermined time frame, and wherein the third subset of drivers are drivers who have not changed vehicles within the predetermined time frame; training a first machine-learning (ML) model using the first subset of drivers and the second subset of drivers with their respective driving factors, wherein a first portion of the subset of drivers is used as a first training set and a second portion of the subset of drivers is used a first testing set; identifying, using the first trained ML model, a first set of prospective purchasers of BEVs from the third subset of drivers of the first dataset based on the first set of driving factors including a user's proximity to a charging station; receiving a second dataset including a second set of driving factors, the second dataset including a set of drivers who own or lease any first ICE vehicle which is in a same vehicle class as a target BEV and a set of drivers who currently own or lease any target BEV; training a second ML model using the second dataset with their respective driving factors, wherein a first portion of the second dataset is used as a first training set and a second portion of the second dataset is used a first testing set; identifying, using the second ML model, a second set of prospective purchasers of BEVs from the set of drivers of the second dataset who own or lease any first ICE vehicle which is in the same vehicle class as the target BEV;. retraining the second ML using a confusion matrix as a second training set, wherein the confusion matrix is of actual versus predicted first ICE vehicle versus target BEV; and identifying a target set of prospective purchasers of BEVs based on the first set of prospective purchasers of BEVs and the second set of prospective purchasers of BEVs.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.
Independent claims 11 and 17 recites similar amendments as independent claim 1. Claims 2-6, 8-10, 12-16, and 18-20 depend from independent claims 1, 11, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments, filed on 05/12/2022, with respect to claims 1-6 and 8-20 have been fully considered and are persuasive.  The rejections of claims 1-6 and 8-20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624